Citation Nr: 1227693	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-30 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic kidney failure with hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active duty service from August 1967 to August 1969.  The Veteran died in October 2009.  The appellant is continuing the Veteran's claim through substitution.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record contains evidence associating the Veteran's renal insufficiency with his hypertensive disease.  Service connection was in effect for coronary artery disease at the time of the Veteran's death.  The RO should obtain an opinion regarding the onset and etiology of the Veteran's kidney disease, to include as secondary to or aggravated by a service-connected disability.  

Also, the Board observes that the appellant was not provided with notice regarding her substitution in the current claim.  In light of this matter being remanded for further development, the RO should also ensure compliance with all notice requirements to include informing the Veteran that she is acting in substitution for her husband and that she may submit additional evidence regarding the claim.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be furnished appropriate notice as to her status in substitution for her husband and as to her right to submit additional evidence regarding the issue on appeal.

2.  The claims file should be referred to a physician for a medical opinion.  The physician should determine whether it is at least as likely as not (a 50% probability or more) that the Veteran's kidney disease was causally or etiologically related to his service or to his service-connected disabilities.  

Additionally, the physician should determine whether it is at least as likely as not (a 50% probability or more) that one of the Veteran's service-connected disabilities aggravated his kidney disease.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for any opinion offered should be provided.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for kidney disease is warranted.  If the claim remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


